I am of the view that the declarant fulfilled the requirement of the statute when she showed that she was "the head of a family," and that, by her declaration, which reads as follows: *Page 33 
"KNOW ALL MEN BY THESE PRESENTS: That I, KATINA STOUROPOULON, do hereby declare that I am married, and have two children; that the name of my husband is Alexios Stouropoulon.
"That, at the time of making this declaration I am actually residing upon the premises hereinafter described with my said husband and children, and that I claim said premises as a homestead; the premises so claimed by me are real property situated in the County of King, State of Washington, and described as follows:
"Lot Three (3), Block One (1), Replat of Blocks One (1), Two (2), Three (3) of Sander's Supplemental Plat of Sander's Addition to the City of Seattle, according to plat thereof recorded in volume 10 of plats, page 54, records of said county.
"That the actual cash value of said property I estimate to be the sum of Three Thousand Dollars ($3000.00).
"IN WITNESS WHEREOF, I have hereunto set my hand this 6th day of December, A.D. 1933.
"KATINA STOUROPOULON"
she substantially complied with the remaining provisions of the statute (Rem. Rev. Stat., § 559 [P.C. § 7890]).
In Deno v. Standard Furniture Co., ante p. 1,66 P.2d 1158 (the author of the majority opinion in that case is also the author of the majority opinion in the case at bar), the legislative mandate requiring service of notice of appeal, when not given at the time of the rendition of the judgment or order from which the appeal is prosecuted "upon all parties who have appeared in the action or proceeding" (Rem. Rev. Stat., § 1720 [P.C. § 7294]), was so liberally interpreted that we wrote the quoted language out of the statute. We said that the words "allparties who have appeared in the action" did not mean allparties who have appeared in the action. In that case, there was not a substantial compliance; nay, there was no compliance at all with *Page 34 
the italicized clause, above quoted, of the procedural statute. Yet, with a liberality of construction not necessary in construing the rights of the homestead declarant in the case at bar, we rewrote the statute, thereby trespassing upon the legislative province. Surely, the constitutional (Art. 19, § 1, state constitution) right of homestead is as sacred, and is entitled to as liberal a construction, as a procedural statute.
It may be true that, in some jurisdictions even now, the homestead exemption is strictly construed. I cannot agree with those courts which hold that the homestead exemption is in derogation of the common law and should be therefore strictly construed. We need not invoke the rule of "the modern trend." If a precedent is needed (some were marshalled in Deno v. StandardFurniture Co., supra, to sustain judicial legislation), we have at least one — a very recent authority — Hancock Mutual LifeIns. Co. v. Wagner, 174 Wash. 185, 24 P.2d 420,27 P.2d 1118. We there said:
"It is true that, in some jurisdictions, the homestead exemption is considered as in derogation of common law, and therefore to be strictly construed. That is not true in this state, where the consensus of all our decisions has always been for liberality of construction of the rights of a homestead declarant, provided always that the statute authorizing such declaration is substantially followed. It was so held in effect in the Desmond and the Nelsen cases, supra. [Desmond v.Shotwell, 142 Wash. 187, 252 P. 692; Nelsen v. McKeen,165 Wash. 274, 5 P.2d 333.] See, also, 29 C.J., p. 813."
In the case at bar, there was substantial compliance with the provisions of Rem. Rev. Stat., § 559 [P.C. § 7890], and the judgment should be affirmed. *Page 35